Citation Nr: 1217244	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  08-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to July 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In July 2011, the Board remanded the Veteran's claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  The matter has been returned to the Board for further appellate consideration.

The Board notes that additional, pertinent evidence has been added to the claims file since the most recent supplemental statement of the case (SSOC) was issued in November 2011, and that, in an April 2012 informal hearing presentation, the Veteran's representative indicated that the Veteran wished to waive original RO jurisdiction of additional evidence added to the claims file since the November 2011 SSOC.  However, as explained below, the appeal must nonetheless again be remanded for further development of the record.

The appeal is again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.


REMAND

The record reflects that there are outstanding VA medical records that may be pertinent to the claim on appeal.  An April 2012 decision letter and accompany documentation denying entitlement to service connection for loss of balance/dizziness and entitlement to a total disability rating for individual unemployablity due to service-connected disabilities (TDIU), indicates that the RO had reviewed and considered treatment records from the Central Texas Veterans Health Care System dated from June 2, 2010, through March 27, 2012.  In this regard, the most recent VA treatment records associated with the claims file are from the Amarillo VA Health Care System, and are dated in June 2011.  The April 2012 decision also reflects that the RO reviewed and considered the report of a March 2012 VA Compensation and Pension Ear Conditions Examination.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the case must be remanded for the RO to obtain any records of treatment from the Central Texas Veteran's Health Care System pertaining to the Veteran's bilateral hearing loss since June 2, 2010, as well as the report of any March 2012 VA Compensation and Pension Ear Conditions Examination.

Lastly, the claims file reflects that a Rating Decision on a potentially related issue (an ear disability) was issued on April 3, 2012.  The complete Rating Decision is not in the file, and must be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records related to the Veteran's bilateral hearing loss from the Central Texas Health Care System dated from June 2, 2010, to the present, as well as the report of any March 2012 VA Compensation and Pension Ear Conditions Examination.  All records and/or responses received should be associated with the claims file.

2.  Associate the April 3, 2012 rating decision with the claims file.

3.  After completing the above development, and any other development deemed necessary, consider all evidence received since the November 2011 SSOC, and readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional SSOC to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


